    Case 3:17-cr-00223-WKW-TFM Document 1128 Filed 01/07/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )   CASE NO. 3:17-CR-223-WKW
                                          )              [WO]
TIMOTHY LAMAR SPINKS                      )

                                     ORDER

      Defendant has filed a pro se motion for compassionate release in which he

seeks to modify an imposed term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (Doc. # 1119.) Defendant was convicted of conspiracy to

violate the Controlled Substance Act, violating the Controlled Substance Act, and

possessing a firearm in furtherance of drug trafficking, in violation of 21 U.S.C. §

846, 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 924(c)(1)(A)(i), respectively, and was

sentenced to 180 months’ imprisonment. (Doc. # 1004.) Mr. Spinks’s projected

release date is May 14, 2030. See https://www.bop.gov/ inmateloc/ (last visited Dec.

30, 2020).

      Upon a thorough review of the record, the court concludes that Defendant’s

motion is due to be denied for substantially the same reasons set out in the

Government’s response and based upon a balancing of the 18 U.S.C. § 3553(a)

factors. (Doc. # 1122.) Accordingly, it is ORDERED that Defendant’s motion for

compassionate release (Doc. # 1119) is DENIED.
   Case 3:17-cr-00223-WKW-TFM Document 1128 Filed 01/07/21 Page 2 of 2




     It is further ORDERED that Defendant’s motion for appointment of counsel

(Doc. # 1119) is DENIED.

     DONE this 7th day of January, 2021.

                                        /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                     2
